(Page 15   of   20)


                  USDC IN/ND case 1:20-cv-00137-SLC document 3 filed 02/18/20 page 1 of 5
(Page 16   of   20)


                  USDC IN/ND case 1:20-cv-00137-SLC document 3 filed 02/18/20 page 2 of 5
(Page 17   of   20)


                  USDC IN/ND case 1:20-cv-00137-SLC document 3 filed 02/18/20 page 3 of 5
(Page 18   of   20)


                  USDC IN/ND case 1:20-cv-00137-SLC document 3 filed 02/18/20 page 4 of 5
(Page 19   of   20)


                  USDC IN/ND case 1:20-cv-00137-SLC document 3 filed 02/18/20 page 5 of 5
